Citation Nr: 0941281	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of left shoulder dislocation, 
currently evaluated as 20 percent disabling effective March 
20, 2009.

2.  Entitlement to an increased disability rating for 
service-connected residuals of right foot cold injury, 
currently evaluated as 10 percent disabling effective July 1, 
2003.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to June 2003.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The RO granted the Veteran's claim for entitlement to service 
connection for, among other things, residuals of left 
shoulder dislocations and right foot cold injury.  The left 
shoulder was initially evaluated as 10 percent disabling 
effective July 1, 2003, the day after the Veteran was 
discharged from active duty.  The right foot was initially 
evaluated as noncompensably disabling effective July 1, 2003.  
The Veteran disagreed with the disability ratings and 
perfected an appeal.

In a November 2004 rating decision, the RO evaluated the 
Veteran's residuals of right foot cold injury as 10 percent 
disabling effective July 1, 2003.  

In a November 2007 decision, the Board remanded the claims 
for further evidentiary and procedural development.

In a July 2009 rating decision, the RO evaluated the 
Veteran's residuals of left shoulder dislocations as 20 
percent disabling effective March 20, 2009.


FINDINGS OF FACT

1.  The Veteran's service-connected left shoulder disability 
is manifested by chronic mild pain aggravated by rotation and 
lifting objects weighing more than 10 pounds, and left 
shoulder abduction of 170 degrees.

2.  The Veteran's service-connected right foot cold injury is 
manifested by pain, worse in cold weather, extreme 
sensitivity to cold, arthralgia with cold temperature 
exposure, and symptomatic dysesthesia/paresthesia.  There was 
no evidence of tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhydrosis or x-ray 
abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected residuals of left shoulder 
dislocation disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5203 (2009).

2.  The criteria for a disability rating of 20 percent 
disabling for a service-connected residuals of left shoulder 
dislocation disability have been met for the period between 
July 1, 2003, to March 19, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a Diagnostic Code 5203 (2009); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of right foot cold 
injury disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104 Diagnostic Code 7122 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially claims that his service-connected 
left shoulder and right foot disabilities are worse than 
recognized by VA.  He seeks higher disability ratings for 
each disability.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the Veteran 
with all legally required notice; arrange for a VA specialist 
to examine the Veteran's right foot; arrange for a VA 
orthopedist to examiner the Veteran's left shoulder; and to 
provide the Veteran with notice of the medical examinations 
and consequences for failing to appear.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, as is more fully discussed below, the record shows 
that the Veteran was provided all legally required notice in 
a letter dated December 2007.  The Veteran also received 
notice of upcoming medical examinations and of the 
consequences for not appearing at the examinations in letters 
dated October 2008 and February 2009.  The Veteran's left 
shoulder disability was examined in March 2009 by a VA 
orthopedic physician who indicated in his written report that 
he reviewed the Veteran's entire VA claims folder.  Finally, 
the Veteran's right foot disability was examined in June 2009 
by a VA nurse practitioner who also indicated that she 
reviewed the Veteran's VA claims folder in its entirety.  

For those reasons, the Board finds that VBA substantially 
complied with the Board's November 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the Veteran was informed in a letter dated 
December 2007 that in order to substantiate the claims for 
increased ratings, the evidence must show that his service 
connected disabilities have increased in severity.  
Additionally, the Veteran was informed that VA determines a 
disability rating by assigning a rating from 0 percent to as 
much as 100 percent using the schedule found at 38 C.F.R. 
Part 4, and that in rare cases, VA can assign a disability 
rating for an impairment not adequately covered by the 
schedule.  The Veteran was informed of the evidence VA 
considers in determining a rating and was provided examples 
of the kinds of information often considered in rating 
decisions.  Moreover, the Veteran was informed how VA 
determines an effective date by stating that VA generally 
determines the effective date by the date VA received the 
claim, or the date when the evidence shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable guidelines.  

In addition, the RO notified the Veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

In addition, the duty to assist the Veteran has also been 
satisfied in this case. The Veteran's service treatment 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  He was also afforded VA 
examinations in March 2003, and March and June 2009 in 
connection with his claims.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the Veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The record reveals that the Veteran waived his right 
to a hearing before a Veterans Law Judge.  See February 2005 
VA Form 9 substantive appeal.

The Board will therefore proceed to a decision on the merits.  

Entitlement to an increased disability rating for service-
connected residuals of left shoulder dislocation, currently 
evaluated as 20 percent disabling effective March 20, 2009.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected residuals of left shoulder 
dislocations is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 [Clavicle or scapula, Impairment of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5203 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case.  A March 
2003 VA physician diagnosed the Veteran with "residual left 
shoulder dislocation," and the March 2009 VA examiner 
diagnosed the Veteran with "chronic left shoulder pain and 
instability due to prior dislocation and left clavicle 
fracture."  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
5203.

Specific rating criteria

The March 2009 examiner noted the Veteran was right-hand 
dominant.  The Board observes that the Veteran's left upper 
extremity is his minor extremity. See 38 C.F.R. § 4.69 (2009) 
[a distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  

Diagnostic Code 5203 provides for a 20 percent disability 
rating for dislocation of a minor extremity, the maximum 
disability for a minor extremity under Diagnostic Code 5203.  
A 10 percent disability is appropriate with nonunion and 
without loose motion.  

Thus, the Veteran is currently receiving the maximum 
disability rating under Diagnostic Code 5203.  Under 
Diagnostic Code 5203, the rating official may rate on 
impairment of function of contiguous joint.  Criteria for 
limitation of the shoulder is found at Diagnostic Code 5201 
[Arm, limitation of motion of].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation in the 
minor extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009).

Analysis

Schedular rating

As noted above, the Veteran is already receiving the maximum 
disability under Diagnostic Code 5203.  In order to receive a 
higher disability rating under Diagnostic Code 5201, the 
Veteran's limitation of motion of the left arm would have to 
be limited to 25 degrees from the side for a 30 percent 
disability rating.  The 30 percent disability rating is the 
maximum provided under Diagnostic Code 5201.

The March 2009 examiner reported the Veteran had left 
shoulder abduction of 170- degrees, far in excess of the 25 
degree limitation of motion required under Diagnostic Code 
5201.  For those reasons, the Board finds that a disability 
rating in excess of 20 percent is not supported by the 
medical evidence of record.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's left shoulder 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The March 2009 examiner found that 
although the Veteran reported more discomfort with repetitive 
use and that there was objective evidence of pain during 
motion, there was no report of additional loss of joint 
motion or joint function due to pain, fatigue, weakness or 
lack of endurance following repetitive use.  The examiner 
specifically reported that "I did not detect that he had 
'any additional limitations following repetitive use.'"  

The Board recognizes that the record indicates that the 
Veteran stated that he always has a mild degree of a "dull 
ache," that is aggravated by rotation and lifting objects 
heavier than 10 pounds.  However, there is no objective 
medical evidence of impairment of function due to pain.  

Thus, although not doubting that the Veteran experiences 
shoulder pain, this alone does not serve to allow for the 
assignment of additional disability in excess of the 20 
percent which had already been assigned.  

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was assigned a 10 percent disability rating from 
July 1, 2003, to March 19, 2009.  March 20, 2009, was the 
date of the most recent medical examination.  The focus Hart 
requires is, therefore, what evidence was of record prior to 
the March 2009 examination report.

The record includes a March 2003 examination report, and a 
January 2005 outpatient clinic note.  The March 2003 examiner 
diagnosed the Veteran with "residual left shoulder 
dislocation."  Thus, there is evidence that the Veteran had 
dislocation of the left shoulder.

The January 2005 outpatient note reports that the Veteran has 
had left shoulder pain for the past 6 months, which increases 
with carrying heavy objects.  An x-ray showed "some slight 
acromioclavicular separation.  He was referred to physical 
therapy.

After review of the record, the Board finds that the evidence 
supports a finding that the Veteran met the criteria of a 20 
percent disability rating under Diagnostic Code 5203 from the 
date of service connection to March 19, 2009.  The claim is 
granted to that extent.

Extraschedular consideration will be discussed below.

Entitlement to an increased disability rating for service-
connected residuals of right foot cold injury, currently 
evaluated as 10 percent disabling effective July 1, 2003.

The relevant law and regulations for increased disability 
ratings has been stated above and will not be repeated here.

Assignment of diagnostic code

The Veteran's service-connected right foot cold injury is 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 [Cold 
injury residuals].  

Diagnostic Code 7122 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case.  A March 
2003 VA physician diagnosed the Veteran with "residual cold 
weather injury, right foot," and the June 2009 VA examiner 
diagnosed the Veteran with "cold injury right foot with 
symptoms of cold sensitivity, arthralgia with cold 
temperature exposure and symptomatic 
dysesthesia/paresthesia."  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate, and the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 7122.

Specific rating criteria

Under Diagnostic Code 7122, cold injury residuals are 
assigned a 10 percent rating for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis). A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis). 38 C.F.R. § 4.104.

Analysis

Schedular rating

The Veteran has had a 10 percent disability rating under 
Diagnostic Code 7122 since the effective date, the day after 
he was discharged from active duty.  Thus, in order to show a 
higher disability rating of 20 percent, the evidence must 
show "arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis)."

In this case, the June 2009 examiner stated that there was 
"no evidence of tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhydrosis or X-ray 
abnormalities."  The March 2003 examiner did not provide any 
specific information regarding the Veteran's feet.  A January 
2005 outpatient report states that the Veteran's right foot 
showed "decreased sensation to point touch and cold on the 
dorsal and plantar aspect of the right first toe and the 
distal aspect of the right second toe," with good pulse, and 
no discoloration or skin change."

In sum, while the 20 percent disability criteria of 
arthralgia or other pain, numbness, or cold sensitivity are 
demonstrated in the record, there is no evidence meeting any 
of the other criteria.  A thorough review of the competent 
medical evidence does not reflect he meets or nearly 
approximates the criteria for the next higher disability 
rating of 20 percent.  Nor does he meet the criteria for a 
higher and maximum 30 percent disability rating.  

For those reasons, the Board finds that a disability rating 
in excess of 10 percent for service-connected right foot cold 
injury residuals is not warranted, and that the criteria for 
a higher disability rating are not met.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board first notes that the Veteran has enjoyed a 10 
percent disability rating throughout the period of service 
connection.  As demonstrated in the discussion above, the 
evidence does not support a finding of a higher or lower 
disability rating throughout the period under consideration.  
Thus, the Board finds that staged ratings are not 
appropriate.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).


Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected left shoulder and right foot disabilities.  
The medical evidence fails to demonstrate that the 
symptomatology of either of the Veteran's disabilities is of 
such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the Veteran's disabilities are 
specifically contemplated under the ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for either of his disabilities.  In 
addition, although the Veteran has claimed that his 
disabilities affect his job performance, it appears from the 
evidence that he continues to be employed.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of a left shoulder 
dislocation is denied.

Entitlement to a disability rating of 20 percent for service-
connected residuals of a left shoulder dislocation for the 
period between July 1, 2003, and March 19, 2009, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected right foot cold injury residuals is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


